Name: 80/110/EEC: Commission Decision of 20 December 1979 on the provisional reimbursement by the Guidance Section of the EAGGF to the Federal Republic of Germany of premiums paid during 1978 for the conversion of dairy herds to meat production (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-05

 Avis juridique important|31980D011080/110/EEC: Commission Decision of 20 December 1979 on the provisional reimbursement by the Guidance Section of the EAGGF to the Federal Republic of Germany of premiums paid during 1978 for the conversion of dairy herds to meat production (Only the German text is authentic) Official Journal L 028 , 05/02/1980 P. 0022****( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 295 , 30 . 12 . 1972 , P . 1 . ( 3 ) OJ NO L 141 , 28 . 5 . 1973 , P . 18 . ( 4 ) OJ NO L 30 , 4 . 2 . 1975 , P . 1 . ( 5 ) OJ NO L 283 , 19 . 10 . 1974 , P . 5 . COMMISSION DECISION OF 20 DECEMBER 1979 ON THE PROVISIONAL REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE FEDERAL REPUBLIC OF GERMANY OF PREMIUMS PAID DURING 1978 FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/110/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2788/72 ( 2 ), AND IN PARTICULAR ARTICLE 7 ( 1 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1353/73 OF 15 MAY 1973 INTRODUCING A PREMIUM SYSTEM FOR THE CONVERSION OF DAIRY COW HERDS TO MEAT PRODUCTION AND A DEVELOPMENT PREMIUM FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 266/75 ( 4 ), AND IN PARTICULAR ARTICLES 16 ( 2 ) AND 17 ( 2 ) THEREOF , WHEREAS THE FEDERAL REPUBLIC OF GERMANY HAS MADE AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF EXPENDITURE INCURRED IN RESPECT OF PREMIUMS GRANTED DURING 1978 ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 2641/74 OF 15 OCTOBER 1974 CONCERNING APPLICATIONS FOR THE REFUND BY THE GUIDANCE SECTION OF THE EAGGF OF PREMIUMS FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION AND OF DEVELOPMENT PREMIUMS FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION ( 5 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE PREMIUMS AMOUNTING TO DM 5 803 764.67 WERE PAID UNDER THE CONDITIONS LAID DOWN IN ARTICLES 1 TO 4 OF REGULATION ( EEC ) NO 1353/73 AND ITS DETAILED RULES OF APPLICATION ; WHEREAS SINCE IT HAS BEEN IMPOSSIBLE UP TO THE PRESENT TO DETERMINE THE RATE OF CONVERSION TO BE APPLIED AT THE TIME THE PREMIUMS WERE GRANTED , THE EXACT AMOUNT TO BE REIMBURSED CANNOT BE ESTABLISHED FOR THE TIME BEING ; WHEREAS IN ORDER NOT TO DELAY THE PAYMENT OF A MINIMUM REIMBURSEMENT IN RESPECT OF 90 % OF THE EXPENDITURE STATED , DM 5 223 388.20 , IT APPEARS JUSTIFIED TO FIX THE CONTRIBUTION FROM THE EAGGF AT 50 % OF THIS AMOUNT , I.E . DM 2 611 694.10 ; WHEREAS THE FINAL CONTRIBUTION WILL BE FIXED AS SOON AS THE ISSUE HAS BEEN RESOLVED ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE FEDERAL REPUBLIC OF GERMANY DURING 1978 ON PREMIUMS FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION AND OF DEVELOPMENT PREMIUMS FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION SHALL BE , PROVISIONALLY , DM 2 611 694.10 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 20 DECEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT